Citation Nr: 0006143	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-29 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed otitis 
media of the right ear.  

2.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected otitis media of the left ear.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1958 to March 
1962.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision of the RO.  

The veteran appeared for a May 1998 personal hearing before 
the undersigned Member of the Board.  

The Board remanded the case in April 1997 and September 1998 
for additional development.  



FINDINGS OF FACT

1.  The currently demonstrated residuals of adhesive otitis 
media of the right ear are shown to be the likely result of 
the veteran's period of active service.  

2.  On VA audiometric examination in July 1999, the veteran 
was shown to have Level V hearing impairment in the right ear 
and Level I in the left ear.  

3. The veteran currently is not shown to suffer from active 
suppuration or related polyps of the left ear.  



CONCLUSION OF LAW

1.  The veteran's residuals of adhesive otitis media of the 
right ear are due to disease or injury which was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303 (1999).  

2.  The criteria for the assignment of rating in excess of 10 
percent for the veteran's service-connected bilateral hearing 
loss have not been met. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1 4.7, 4.10, 4.85, 4.87, 4.85 
including Diagnostic Code 6100 (1999).  

3.  The criteria for the assignment of a compensable rating 
for the service- connected otitis media of the left ear have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.87a including 
Diagnostic Code 6200 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection for right ear 
otitis media.

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  The chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or within the presumptive period after service, and 
that he still has such condition.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

After a full review of the record, the Board concludes that 
the evidence supports that veteran's claim for service 
connection for otitis media of the right ear.  The veteran 
has testified that, during his service in Korea, he sustained 
perforated eardrums of both ears.  While the service medical 
records do not show evidence of right otitis media or a 
perforated right ear drum, he was stationed in Korea in 1959 
and attached to the 7th Cavalry Division.  

On VA examination in July 1999, the examiner noted the 
reported history of bilateral traumatic perforations during 
active duty in Korea and indicated that the claims file had 
been reviewed.  The examiner indicated that physical 
examination of the right ear shows that the right tympanic 
membrane was attached to the incus posteriorly with 
evagination and a posterior angulation of the malleus from 
chronic retraction as with adhesive otitis media.  Deformity 
of the left ear were also noted.  The impression was that of 
mixed deafness secondary to adhesive otitis media.  The 
examiner opined that it was with reasonable medical certainty 
that the above deformities had caused a hearing loss related 
to the traumatic perforations during service with the chronic 
otorrhea without active infection present at that time.  

The Board finds the testimony of the veteran regarding the 
nature of his right ear manifestations during active service 
to be credible.  The evidence also includes that recent VA 
doctor's opinion relating the reported traumatic perforations 
in service to his currently demonstrated adhesive otitis 
media of the right ear.  Therefore, the Board finds that the 
evidence supports the grant of service connection for the 
residuals of adhesive right ear otitis media.  


II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  


A.  Bilateral hearing loss

Historically, service connection was granted for right ear 
hearing loss by rating action in September 1981, evaluated as 
noncompensable, on the basis of the service medical records 
which shows evidence at entrance of right ear hearing loss 
which increased in severity during active service.  A 10 
percent rating was assigned for the unilateral hearing loss, 
effective on January 24, 1986.  In December 1993, service 
connection was granted for a left ear hearing loss, on the 
basis of the Hearing Officer's August 1993 determination that 
the service medical records showed evidence of left ear 
hearing impairment.  

On the most recent VA audiological evaluation in July 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
45
60
60
LEFT

20
30
25
30

The speech audiometry revealed speech recognition ability of 
72 percent in the right ear and of 92 percent in the left 
ear.

For VA purposes, impairment of auditory acuity contemplates 
the organic hearing loss for speech. 38 C.F.R. § 4.87 (1998).  
The examinations permit a standardization of methods and 
uniform conditions, so that the performance of each person 
can be compared with that of a person having normal hearing 
acuity.  The audiometric findings will provide an accurate 
basis upon which to evaluate the veteran's entitlement to 
disability compensation, as provided by 38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 hertz (cycles 
per second).  Audiometric test results can be translated into 
a numeric designation ranging from level I to level XI to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  Both the previous and revised 
Schedules for Rating Disabilities establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  In addition, 
the evaluations derived from the schedule contemplate the 
proper allowance for improvement of hearing acuity by hearing 
aids.  38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87 including 
Diagnostic Codes 6100 to 6110.  

The Board notes that the criteria for evaluating diseases of 
the ear and other sense organs, to include disability from 
hearing loss, were amended effective on June 10, 1999.  
However, the new criteria do not change the analysis 
concerning the rating assignable for the service-connected 
bilateral hearing loss in this case.  

According to a report of a VA audiological examination 
performed in July 1999 the average puretone decibel losses 
were 55 in the right ear and 26 in the left ear.  The 
findings on this examination demonstrate the greatest degree 
of hearing loss shown by the evidence of record.  38 C.F.R. § 
4.87, Table VI provides for level V for average puretone 
decibel loss of the right ear of 55 dB with a speech 
recognition ability of 72 percent and level I for average 
puretone decibel loss of the left ear of 26 dB with a speech 
recognition ability of 92 percent.  Considering these 
findings, an evaluation in excess of 10 percent is not 
warranted. 38 C.F.R. §§ 4.85, 4.87 including Diagnostic Code 
6100.  

In making the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, the preponderance of the available evidence in the 
present case is against claim for an increased rating for 
service-connected bilateral hearing loss.  


B. Otitis media of the left ear

Historically, service connection was granted by rating action 
in December 1993 for left ear otitis media, evaluated as 
noncompensable, on the basis of the Hearing Officer's August 
1993 determination that the service medical records showed 
evidence of left ear otitis media during service.  It was 
noted that treatment records dated in 1987 and 1988, as well 
as the findings on VA examination in November 1993, showed no 
active disease or infection.

Under the criteria in the VA Schedule for Rating Disabilities 
for otitis media, suppurative, chronic. 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1998).  Under Diagnostic Code 6200 
(1998), a 10 percent evaluation is warranted during the 
continuance of the suppurative process.  

However, effective on June 10, 1999, the rating schedule 
criteria for evaluating hearing impairment were changed. The 
Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies." White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's otitis media, left ear is warranted.  

Under the new rating criteria for otitis media, a 10 percent 
evaluation is warranted during suppuration or with aural 
polyps. 38 C.F.R. § 4.87, Diagnostic Code 6200 (1999).

After a full review of the record, the Board concludes that a 
compensable rating for service-connected left ear otitis 
media is not assignable.  On VA audiology examination in 
January 1997, the veteran reported occasional problems with 
ear pain and drainage when he gets water in his ear.  In May 
1998, the veteran testified that he had had episodes 
involving the left ear.  The medical evidence includes a 
January 1998 VA outpatient records showing that the veteran 
was seen for complaints of ear pain and had fluid in the left 
ear.  The impression was that of bronchitis.  The VA 
outpatient records do not show evidence of active otitis 
media with suppuration or polyps.  

On the most recent VA examination in July 1999, both ear 
canals had a scant amount of epithelial debris at the meatus 
from the veteran's hearing aids but no evidence of purulent 
discharge.  As there is no medical evidence to show that he 
has active otitis media, a compensable rating for the 
service-connected otitis media of the left ear is not 
warranted.  



ORDER

Service connection for the residuals of adhesive otitis media 
of the right ear is granted.  

An increased rating for the service-connected bilateral 
hearing loss is denied.  

An increased (compensable) rating for the service-connected 
left ear otitis media is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

